UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported):January 9, 2014 THERAVANCE, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-30319 (Commission File Number) 94-3265960 (I.R.S. Employer Identification Number) 901 Gateway Boulevard South San Francisco, California 94080 (650) 808-6000 (Addresses, including zip code, and telephone numbers, including area code, of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 9, 2014, GlaxoSmithKline plc (GSK) and Theravance, Inc. issued a press release announcing that ANORO™ ELLIPTA™ was approved in Canada on December 23, 2013 for the long-term once-daily maintenance bronchodilator treatment of airflow obstruction in patients with chronic obstructive pulmonary disease (COPD), including chronic bronchitis and emphysema.ANORO™ ELLIPTA™ (umeclidinium / vilanterol) dry powder for oral inhalation is a combination of a long-acting muscarinic antagonist (LAMA) and a long-acting beta2-agonist (LABA).ANORO™ ELLIPTA™ combines two bronchodilators in a single inhaler for the maintenance treatment of COPD.It contains umeclidinium (UMEC), a LAMA and vilanterol (VI), a LABA. The approved dosage of ANORO™ ELLIPTA™ in Canada is 62.5/25mcg.UMEC/VI has been developed under the LABA collaboration agreement between Glaxo Group Limited and Theravance, Inc.A copy of the press release is filed as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Exhibit99.1 Press Release dated January 9, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THERAVANCE, INC. Date: January 9, 2014 By: /s/ Michael W. Aguiar Michael W. Aguiar Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Exhibit99.1 Press Release dated January 9, 2014
